Citation Nr: 9906826	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  97-16 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	Sherrie Krasner, Esq.


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from October 1972 to April 
1973.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
in February 1997 that denied the existence of new and 
material evidence to reopen the veteran's claim for 
entitlement to service connection for a gastrointestinal 
disorder.


FINDINGS OF FACT

1.  Service connection for a gastrointestinal disorder was 
last denied by a decision of the RO in March 1992.

2.  Evidence added to the record since March 1992 is not 
cumulative or redundant, is relevant and probative of the 
issue at hand, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The claim for service connection is plausible.


CONCLUSIONS OF LAW

1.  The March 1992 rating decision that denied service 
connection for a gastrointestinal disorder is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1998).

2.  Evidence added to the record since March 1992 is new and 
material and the claim for service connection for a 
gastrointestinal disorder is reopened.  38 U.S.C.A. §§ 1110, 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 3.303, 3.306, 
20.1103 (1998).

3.  The claim for service connection for gastrointestinal 
disorder is well grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence that was previously of record includes the 
veteran's service medical records.  The veteran's enlistment 
examination in June 1972 is negative for any stomach 
problems.  Treatment records indicate that the veteran 
complained of motion sickness and frequent vomiting in 
December 1972 and January 1973.  A treatment record from 
February 23, 1973 shows that the veteran reported "upset 
stomach only occasionally."  Another notation in the same 
record stated "weight loss with polyphagia."  

Other records from February 1973 show that the veteran 
reported that he had vomited blood, and that he was later 
diagnosed with gastroenteritis.  Throughout February 1973, 
the veteran continued to report that he was vomiting 
frequently from seasickness, and it was noted that the 
veteran appeared to be losing weight.  He was diagnosed with 
motion sickness later that month.

In March 1973 the veteran was evaluated by a Medical Board 
for discharge due to motion sickness.  The examination report 
associated with this proceeding indicates the veteran's 
history of constant nausea and vomiting during his duty at 
sea.  The veteran reported that he became nauseated on his 
first cruise while the ship was still within sight of land, 
and thereafter continued to be nauseated while on board ship.  
The medical history also reported that the veteran had 
vomited blood, and that he had gone "from 140 [pounds] to 
127 pounds since the start of sea duty."  Physical 
examination found no abdominal tenderness and the veteran's 
"upper GI Series was entirely within normal limits."  The 
veteran was diagnosed with "motion sickness (specifically 
sea sickness)", and was found to be "unfit for further 
military service because of motion sickness."

After leaving service, the veteran was hospitalized for 
abdominal pains at a VA hospital in March 1976.  The veteran 
underwent endoscopy "which revealed moderate severe 
esophagitis, antral gastritis, and severe duodenitis."  
Diagnoses reflected these findings. 

The veteran was again treated at a VA facility in early April 
1976.  An upper GI series revealed a duodenal ulcer, and the 
veteran "was treated with antacids and the pain resolved and 
by the time of discharge he was asymptomatic."   

Later in April 1976, evaluations during VA hospitalization 
found that "repeat upper GI did not confirm a duodenal 
ulcer, although it revealed a question of a small channel 
ulcer."  An endoscopy was performed, which noted mild 
esophagitis and mild antritis, with "no evidence of ulcer."  
Biopsies of the gastric esophagus and small bowel mucosa were 
normal, and a brushing test was negative.

A VA examination in August 1976 noted the veteran's 
continuing complaints of pain in his stomach and motion 
sickness.  The only noted abnormal clinical finding was 
diffuse tenderness.  The diagnosis given was of "duodenal 
ulcer- healed at this exam[ination]." 

Private hospital records from August 1980 note a history of 
"peptic ulcer disease in 1975, stable at this time," and a 
diagnosis of "peptic ulcer."  In February 1989 the veteran 
was again treated for stomach pain, and possible viral 
gastroenteritis was noted in the record. 

The veteran submitted a claim for service connection for his 
gastrointestinal disorders, and a rating decision in December 
1976 denied service connection for motion sickness and 
duodenal ulcer.  This decision considered the veteran's 
service medical records and VA treatment records from April 
1976.  Subsequently, another rating decision in October 1989 
found that new and material evidence of service incurrence or 
aggravation of the veteran's gastrointestinal and ulcer 
conditions had not been submitted.

Statements from three of the veteran's friends attesting to 
his gastrointestinal problems were received in March 1990.

In August 1990 a personal hearing was held at the RO.  The 
veteran testified that he began to have gastrointestinal 
problems after a hazing incident in 1973, when he was forced 
to eat rotten food.  The veteran also testified that he was 
never given an upper GI series in the military.

The hearing officer considered the veteran's claim, and found 
that no new and material evidence had been submitted for any 
gastrointestinal disorder, to include duodenal ulcers and 
motion sickness.  A Board decision in January 1991 found that 
no evidence had been submitted to provide a new factual basis 
upon which to grant service connection for a gastrointestinal 
disorder. 

After the January 1991 Board decision, the veteran submitted 
a letter from J. Kevin Tucker, M.D., which stated that he had 
been treating the veteran for chronic abdominal pain, and 
that several tests had been conducted, including abdominal CT 
scanning, upper GI series, and endoscopy.  Dr. Tucker stated 
that "all of these studies have been normal and 
unrevealing."  Dr. Tucker concluded that based on the 
veteran's history of alternating diarrhea, constipation, and 
chronic abdominal pain, "it is my impression that this 
patient ha[d] irritable bowel syndrome."

In March 1992 the RO issued another rating decision which 
denied service connection for irritable bowel syndrome, since 
this condition was not documented until several years after 
the veteran left service, and no connection to service was 
shown.  Notice of this decision was sent to the veteran, and 
the veteran did not appeal.

Evidence currently of record includes April 1991 treatment 
records from Dr. Tucker, received in October 1996, which show 
that the veteran complained of epigastric pain.  In June 1991 
the veteran complained of chronic abdominal pain.  An upper 
GI series was normal, and "review of old records show[ed] no 
evidence of true peptic ulcer disease."

In May 1996, the veteran submitted a letter from Joanne K. 
Linevsky, M.D., which stated that she had been treating the 
veteran since November 1994.  An upper endoscopy examination 
performed by Dr. Linevsky in November 1994 "revealed a 
deformed pyloris and duodenal bulb suggestive [sic] pyloric 
stenosis and chronic gastric ulcer disease."  Dr. Linevsky 
also stated that "biopsy specimens revealed the presence of 
Helicobacter pylori infection."  

Based on the history of gastrointestinal complaints since his 
service in 1973, and his discharge for motion sickness, Dr. 
Linevsky stated that "it is not unreasonable, given the 
chronic findings at the time of endoscopy, to think that he 
[the veteran] may have developed his gastic [sic] ulcer 
disease and subsequent pyloric stenosis at that time."  Dr. 
Linevsky mentioned the negative upper GI series from the 
veteran's March 1973 Medical Board examination, but stated 
that she did not see the actual report of the upper GI series 
in the record, and found that other parts of the record 
indicated to her that no upper GI series was done prior to 
the veteran's discharge.  Dr. Linevsky concluded that "It is 
my opinion, that there is a reasonable possibility that [the 
veteran] did develop chronic gastric ulcer disease resulting 
in pyloric scarring and stenosis during his time in the 
Navy."

Analysis

Appeal of an RO's rating decision is initiated by the filing 
of a notice of disagreement (NOD) by the claimant.  If the 
NOD is not filed within one year from the date of mailing of 
notice of the rating decision, the underlying decision 
"shall become final and the claim will not thereafter be 
reopened or allowed," except as otherwise provided in 
applicable statutes and regulations.  38 U.S.C. §§ 7105(a), 
(b)(1), (c).

In order to reopen a previously and finally disallowed claim, 
the United States Court of Veterans Appeals (Court) has 
indicated that a two-step analysis is required.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 
140 (1991).  The first step is to determine whether new and 
material evidence has been presented or secured since the 
time that the claim was previously and finally disallowed on 
any basis.  If new and material evidence has been received, 
then the second step, involving a de novo review of all of 
the evidence, both old and new, is to be undertaken to 
determine if there is a basis for granting the claim.  It 
should also be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The Court provided further guidance as to what constitutes 
"material evidence" in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The Court held that 

Material evidence is relevant and probative of the 
issue at hand.  However, not every piece of new 
evidence, even if relevant and probative, will 
justify a reopening because some evidence is of 
limited weight and thus is insufficient to justify 
a new hearing.  The "bright line" rule in other 
federal courts is that to justify a reopening on 
the basis of new and material evidence, there must 
be a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, 
both new and old, would change the outcome.  

Colvin v. Derwinski, 1 Vet. App. at 174.  

The United States Court of Appeals for the Federal Circuit, 
however, held in Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 
16, 1998), that the standard adopted by the Court of Veterans 
Appeals in Colvin imposed a more stringent and impermissible 
requirement for reopening a claim than that set forth in 
38 C.F.R. § 3.156.  The Federal Circuit, therefore, 
invalidated the Colvin test to evaluate whether new evidence 
is material, indicating that § 3.156 constituted the proper, 
regulatory basis for such consideration.  

In this case, the RO denied the veteran's claim in March 
1992, finding that he had not submitted any new evidence to 
provide a medical nexus between the stomach problems 
documented while the veteran was in service and the diagnoses 
concerning the veteran's stomach after he left service.  
Since then, the veteran has submitted the first medical 
opinion connecting his current stomach problems to those in 
service, in the letter from Dr. Linevsky received in May 
1996.  While Dr. Linevsky does discount the results of an 
upper GI series noted in the veteran's March 1973 Medical 
Board evaluation in reaching her conclusions, they are not 
inherently incredible.  For purposes of determining whether 
evidence is new and material, all evidence is presumed to be 
factually true, unless inherently incredible.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Given the fact that 
Dr. Linevsky presented some basis, specifically that she did 
not see an upper GI report and believed that no upper GI had 
been conducted based on the record, her conclusions cannot be 
said to be inherently incredible, and thus are presumed to be 
factually true in deciding whether new and material evidence 
has been submitted.

Moreover, Dr. Linevsky's statement is new, relevant to, and 
probative of the issue at hand.  It provides the first 
medical statement that the veteran's current gastric ulcer 
disease may have had its beginning in service.  In addition, 
her opinion is not merely speculative.  Since no prior 
examiner has offered such an opinion, this new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board concludes that the veteran has submitted new and 
material evidence in support of his claim, and that his claim 
is therefore reopened.  Similarly, given the statement by Dr. 
Linevsky, the veteran's claim for service connection for 
gastrointestinal disability is plausible and triggers the 
VA's duty to assist.  38 U.S.C.A. § 5107.


ORDER

New and material evidence having been presented, the claim 
for service connection for a gastrointestinal disorder is 
reopened. 


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1997).  The United States Court of Veterans 
Appeals (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

The veteran has submitted evidence from his private physician 
stating "that there is a reasonable possibility that [the 
veteran] did develop chronic gastric ulcer disease resulting 
in pyloric scarring and stenosis during his time in the 
Navy."  In order to fairly decide the veteran's claim, it 
would be helpful to obtain a medical opinion as to whether it 
is at least as likely as not that the veteran did develop a 
chronic gastrointestinal disorder while in service.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a VA gastrointestinal examination.  
The claims file must be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
examination should include all 
appropriate testing, and the examiner 
should specifically be requested to 
give an opinion as to what 
gastrointestinal disorders the veteran 
currently has, and whether it is at 
least as likely as not that any current 
disorder is related to the 

gastrointestinal problems experienced 
during the veteran's service.  The 
examiner should set forth the rationale 
employed in arriving at the conclusions 
expressed and cite to that evidence 
used to support the opinions expressed.  
Any countervailing opinions should be 
commented upon and reasons given why 
the examiner is in disagreement with 
those opinions.

2.  Upon completion of the requested 
development of the record, the RO 
should again consider the veteran's 
claim for service connection for a 
gastrointestinal disorder based on all 
of the evidence, old and new.  If 
action taken remains adverse to him, 
the veteran and his representative 
should be furnished with an appropriate 
supplemental statement of the case and 
should be given an opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals


- 10 -


